 1   Rory T. Kay, Esq. (NSBN 12416)
     Tara U. Teegarden, Esq. (NSBN 15344)
 2   McDONALD CARANO LLP
     2300 W. Sahara Ave., Suite 1200
 3   Las Vegas, NV 89102
     Telephone: (702) 873-4100
 4   Facsimile: (702) 873-9966
     rkay@mcdonaldcarano.com
 5   ttegarden@mcdonaldcarano.com

 6   Attorneys for Defendant CoreLogic Teletrack

 7
                                 UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9

10   SAILIJA STARIA,                                        Case No. 2:20-cv-02241-KJD-BNW

11                      Plaintiff,
                                                            STIPULATION OF DISMISSAL WITH
12   v.                                                     PREJUDICE
13   CORELOGIC TELETRACK,

14                      Defendant.

15

16          It is hereby stipulated and agreed between Plaintiff, Sailija Staria (“Plaintiff”), and Defendant,

17   CoreLogic Teletrack (“Defendant”), by and through their respective counsel, that the above-entitled

18   action is hereby dismissed with prejudice and without attorneys’ fees and costs pursuant to Rule

19   41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
 1   IT IS SO STIPULATED.

 2   DATED: May 11, 2021

 3

 4    KRIEGER LAW GROUP, LLC                         McDONALD CARANO LLP

 5
      By:     Shawn W. Miller                      By:    Rory T. Kay
 6          David H. Krieger, Esq. (NSBN 9086)        Rory T. Kay (NSBN 12416)
            Shawn W. Miller, Esq. (NSBN 7825)         Tara U. Teegarden, Esq. (NSBN 15344)
 7                                                    2300 West Sahara Avenue, Suite 1200
            2850 Henderson Ridge Parkway, Ste. 200
 8          Henderson, NV 89052                       Las Vegas, Nevada 89102

 9          Attorneys for Plaintiff                    Attorneys for Defendant

10

11

12                                                   IT IS SO ORDERED.
13

14

15
                                                     UNITED STATES DISTRICT JUDGE
16

17
                                                     DATED:    5/12/2021
18

19

20

21

22

23

24

25

26

27

28


                                                 2
     4828-1540-5801, v. 1
